ON MOTION
MOORE, Circuit Judge.

ORDER

Alvern C. Weed moves for reconsideration of the court’s November 10, 2008 order dismissing his petition for review for failure to fife an appendix, with appendix attached. The Social Security Administration has not responded.
Counsel for Weed states that Weed elected to prepare the appendix himself to minimize expenses. Counsel states that the appendix was rejected because the cover was the wrong color and that counsel was not aware of the rejection until November 2008.
Upon consideration thereof,
IT IS ORDERED THAT:
The motion for reconsideration is granted, the mandate is recalled, and the petition is reinstated